Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings filed 6/2/2021 are accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 7/12/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 7 and 14-17 are cancelled by this amendment.
Claim 1: A fuel swirler for a gas turbine engine fuel nozzle, the fuel swirler comprising: 

a swirler core press fit with axial force into the interior chamber, the swirler core being solid and having a downstream end mating with the transition portion and an upstream shank portion having an axisymmetric exterior surface for mating with the axisymmetric interior surface of the socket portion; the upstream shank portion having a plurality of generally axially extending grooves defined in the axisymmetric exterior surface thereof, the plurality of generally axially extending grooves being circumferentially distributed around an axis of the upstream shank portion; wherein the upstream shank portion includes a waist zone of reduced cross-section defining a fuel accumulation gallery and wherein the plurality of axially extending grooves communicate with the fuel accumulation gallery.  
Claim 8: A gas turbine engine fuel nozzle comprising: 
a primary cone swirler housing having a central axis extending through a fuel outlet of an interior chamber, the interior chamber having an inlet in communication with a source of pressurized fuel, the interior chamber comprising a socket portion with an axisymmetric interior surface around the central axis; and 
a swirler core axially press fit into the interior chamber, the swirler core being solid and having a downstream end and a shank portion having an axisymmetric exterior surface received in the socket portion of the swirler housing, the downstream end of the swirler core having a ; wherein the shank portion includes a waist zone of reduced cross-section defining a fuel accumulation gallery and wherein the plurality of axially extending grooves communicate with the fuel accumulation gallery.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741